Per Curiam.

We are in accord with the ruling at Special Term that the article which was published by the defendant the New York Times Company is not libelous per se.
We do not believe, as asserted by the plaintiff in his brief, that the article charged him “ with being a defender and supporter of communism as a system, in all of its enumerated aspects: economic, political, cultural and religious. ’ ’ The writer of the article attacked Russian communism as such. Plaintiff wrote in part that “ Russian communism is not an insuperable barrier for mutual friendship between the two countries.” Of course the countries referred to were Russia and the United *403States. The writer of the article complained of sought to set forth his views with reference to communism as a political theory. He in no way charged the plaintiff with being a communist or with having communistic beliefs.
We conclude, therefore, that the complaint was properly dismissed.
The order and the judgment should be affirmed, with costs.
Martin, P. J., Townley, G-lennon, Cohn and Peck, JJ., concur.
Order and judgment unanimously affirmed, with costs.